DICE, Commissioner.
The conviction is for misdemeanor theft; the punishment, 9 months in jail.
The record reflects that the appellant is at large on an appeal bond approved and filed during the term of court at which notice of appeal was given.
An appeal bond entered into during the term of court at which notice of appeal is given does not comply with the statute, Art. 830, Vernon’s Ann.C.C.P., and does not confer jurisdiction upon this court to enter any order other than to dismiss the appeal. Nesbit v. State, Tex.Cr.App., 306 S.W.2d 901, and McCombs v. State, Tex.Cr.App., 307 S.W.2d 954.
The appeal is dismissed.
Opinion approved by the court.